

115 HR 2421 IH: Veteran Spouses Equal Treatment Act
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2421IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Ms. Titus (for herself, Mr. Cartwright, Mr. Curbelo of Florida, Ms. DelBene, Mr. Grijalva, Ms. Kelly of Illinois, Mr. Lowenthal, Ms. Norton, Mr. O'Rourke, Ms. Slaughter, Mr. Takano, Mr. Walz, Mr. Swalwell of California, Mr. Rush, Ms. Tsongas, Ms. Clark of Massachusetts, Ms. Pingree, Mr. Coffman, Mrs. Lowey, Mr. Perlmutter, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to amend the definition of the term spouse to recognize new State definitions of such term for the purpose of the laws administered by the
			 Secretary of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Spouses Equal Treatment Act. 2.Definition of spouse for purposes of veteran benefits to reflect new State definitions of spouse (a)DefinitionsSection 101 of title 38, United States Code, is amended—
 (1)in paragraph (3), by striking of the opposite sex; and (2)in paragraph (31), by striking of the opposite sex who is a wife or husband and inserting in a marriage recognized under section 103 of this title.
 (b)DeterminationSubsection (c) of section 103 of such title is amended to read as follows:  (c) (1)For the purposes of all laws administered by the Secretary, the Secretary shall recognize a marriage based on the law of the State where the marriage occurred. In the case of a marriage that occurred outside a State, the Secretary shall recognize the marriage if the marriage was lawful in the place where it occurred and could have been entered into under the laws of any State. Except in the case of a purported marriage deemed valid under subsection (a), the Secretary may not recognize more than one marriage for any person at the same time.
 (2)In this subsection, the term State has the meaning given that the term in section 101(20) of this title, except that such term also includes the Commonwealth of the Northern Mariana Islands..
			